Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8-11 have been examined and claims 1-7 and claims 12-20 are withdrawn from consideration. 
Election/Restrictions
Applicant’s election without traverse of Group II in respect to claims 8-11 in the reply filed on September 02, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a test scope; 
executing a workflow associated with the test scope including controlling selection of a test carrier and one or more antimicrobial test panels in response to the test scope; 
displaying workflow instructions for the selected workflow to control population of the test carrier with a test panel and assignment of at least two different samples to the test panel; and performing antimicrobial susceptibility testing on the at least two different samples in parallel with the test panel.
The limitation of receiving a test scope; executing a workflow associated with the test scope including controlling selection of a test carrier and one or more antimicrobial test panels in response to the test scope, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or method of organizing human activity, but for the recitation of generic apparatus components. That is, other than reciting “in an AST system,” nothing in the claim element precludes the step from practically being performed in the mind.  The term “test scope” can be broadly interpreted as the list of product feature or product parts, etc. that may be tested in order to build a result that can be perform in mind for receiving.  
Similarly, the limitation executing a workflow and controlling selection of a test carrier and one or more antimicrobial test panels in response to the test scope and performing antimicrobial susceptibility testing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or method of organizing human activity.
The limitation of displaying workflow instructions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or method of organizing human activity.  The term “displaying” can be broadly interpreted as to reveal or to make known, therefore displaying workflow instructions….and assignment …covers performance of the limitation in the human mind or method of organizing human activity.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional element – test method in an AST system.  The system is recited at a high-level of generality (i.e., as a generic processor or an apparatus or a set of thing working together as parts of a mechanism or a set of principles or procedures according to which something is done) such that it amounts no more than mere instructions to apply the exception using a generic computer component or method of organizing human activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing test methods in an AST system amounts to no more than mere instructions to apply the exception using a generic computer component or human activity or performing in human mind. Mere instructions to apply an exception using a generic computer component or human activity or performing in human mind cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieme et al. (US 2014/0094971) in view of Beth Israel Deaconess Medical Center Inc (hereinafter Beth) (WO 2017/218202), further in view of Microplate on Wikipedia.com (hereinafter MW). 
As per claim 8, Thieme shows an automated biochemical process (para (0074): The invention also relates to a method for the program-controlled treatment of at least one laboratory sample by means of a laboratory machine by a control program in the laboratory machine, wherein the laboratory machine has at least the following components. para (0109): chemical, biochemical or biomedical treatment of the sample: addition of chemical (e.g. reactant, reagent,
solvent, Solute) biochemical (e.g. biochemical macromolecules, e.g. DNA, DNA constituents; pharmaceutical agents), or biomedical (blood, serum, cell medium) substances.) includes the steps of: 
	receiving a test scope (para (0115): preferably, a control parameter is selected automatically by the laboratory machine on the basis of at least one program parameter, in particular is selected automatically on the basis of the program parameters selected by the user. para (0188): the control program produces a suitable process for the treatment of the sample(s), in order to perform the specific desired treatment according to a time of treatment, particularly according to one of several at least partly predetermined types of treatment, the data of which, particularly program parameters and/or software, are already stored in the laboratory machine or can be stored therein subsequently. the scope is the parameter which defines the process in some way);
	executing a workflow associated with the test scope including controlling selection of a test carrier and one or more test panels in response to the test scope (para (0181) The workstation 21 is a surface section of the work area. This has a holding device 31, namely a sample vessel rack 31 for holding a plurality of individual containers, namely test tubes 34, at predetermined positions in the sample vessel rack. This applies similarly to the positioning of the multiple container 35, which is a microtitre plate; para (0123). A sample container may be a single container that contains only a single sample, or may be a multiple container that contains a plurality of single containers connected to one another and see Figure 1, the carrier is for holding the samples and the panels, which are the plates. See instant specification para (0034): a panel is a device comprising N reservoirs);
displaying workflow instructions for the selected workflow to control population of the test carrier with a test panel and at least two different samples to the test panel (para (0083) .. (c) in each case following input of at least one program parameter by the user, either immediately following input by the user or after the user has made several inputs, particularly after he has made all inputs required by the user: display of the at least one value that is input by the user for the at least one program parameter in an information area of the second display area of the display; para (0084): required program parameters, one, a plurality of oral value(s) input by the user for these program parameters is/are displayed in this
second display area; this conclusively informs the user about the selection at least following the parameter query, the scopes input by the user are displayed the summarize the selected workflow; para (137,143,179,182) shows a plurality or a multiplicity of samples between the work areas in succession and/or in parallel); and 
performing testing on the at least two different samples in parallel with the test panel (para 137,143,179,182).
The invention of Thieme does not explicitly mention antimicrobial susceptibility testing and displaying assignment. 
Beth discloses an automated antimicrobial susceptibility process (abstract .. Provided herein are systems, methods, and articles of manufacture for automated antimicrobial testing. In particular, the systems and methods provided herein are directed to automated antimicrobial susceptibility testing platforms and methods for identification of synergistic antimicrobials that are faster, more precise, and less expensive than gold standard susceptibility methodologies),
assigning at least one sample to the test panel (para (0123): A sample container may be a single container that contains only a single sample, or may be a multiple container that
contains a plurality of single containers connected to one another); storing association information mapping the at least one sample tothe test panel (para (0188): On the basis of purely application-related user inputs, the control program produces a suitable process for the
treatment of the sample(s), in order to perform the specific desired treatment according to a time of treatment, particularly according to one of several at least partly predetermined types of treatment, the data of which, particularly program parameters and/or software, are already stored in the laboratory machine or can be stored therein Subsequently. These user inputs are the program parameters 9, which are already known to the user from the treatments performed in similar fashion manually, which means that operation of the laboratory machine 1 is relatively intuitive for such users. These user inputs relate to or are the number of samples one or more dilution factors, target Volumes, positions of the sample(s) in a sample vessel rack 31 or in a multiwell plate 35).
MW disclosed assigning samples to test panels in automated systems (pg 1 para 1 A microtiter .. or microplate or multiwell, microwell plate or is a flat plate with multiple "wells" used as small test tubes, pg 1 para 5:A number of companies have developed robots to specifically handle microplates. These robots may be liquid handlers which aspirate or dispense liquid samples from and to these plates .. see Wikipedia for microplate .. see instant specification para (0034): Panel: As used herein, a "panel" is a device comprising N reservoirs ..
para (0039) .. Reservoir .. The term may be used interchangeably with "wells" for example, in a cartridge or a multi-well microtiter panel-.-.a microplate is a container with many wells, or reservoirs which is a panel).
Therefore, it would have been obvious at the time the invention was made to include the antimicrobial susceptibility testing and displaying assignment as suggest by Beth and assigning samples to test panels in automated systems as suggested by MV to the method of Thieme because it would provide an alternative testing application in an automated system. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689